Me. Justice Wole
delivered the opinion of the court.
In this case the District Court of Arecibo rendered the following sentence:
“The. People of Porto Rico v. Juan Bonhome. Assault witb intent to murder. On this 31st day of March, 1905, the convict, Juan Bonhome Rivera, appears before this court to hear his sentence read. On being asked if he has any reasons to set forth why said sentence should not be pronounced, and not having given reasons sufficient to prevent the same, the court pronounces the following sentence against him: In view of the judgment of conviction rendered by this honorable court against the said Juan Bonhome Rivera on the 30th of March, the court must condemn, and does condemn, the convict Juan *480Bonhome Rivera to the punishment of six years’ imprisonment in the penitentiary of this Island, at hard labor, and to the payment of the costs of this prosecution, for the crime of assault with intent to kill; and the court further orders that said Juan Bonhome Rivera be taken from this court of justice to the penitentiary in San Juan, and be there delivered to the warden of said institution, with a copy of this sentence, in order that the accused be there confined for the period of six years at hard labor and the costs. ’ ’
The questions presented for decision here are substantially identical with those raised in the case of Miguel Muñoz Santana, decided by this court on the 12th day of December, 1905, and for the reasons given in that opinion, the judgment rendered in this case by the District Court of Arecibo must he affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.